Exhibit 10.48  

 TWELFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Twelfth Amendment to Loan and Security Agreement is entered into as of June
18, 2015 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE, a
division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013, that certain Second Amendment to Loan &
Security Agreement dated as of April 2, 2013, that certain Third Amendment to
Loan and Security Agreement dated as of April 11, 2013, that certain Fourth
Amendment to Loan and Security Agreement dated as of April 29, 2013, that
certain Fifth Amendment to Loan and Security Agreement dated as of September 26,
2013, that certain Sixth Amendment to Loan and Security Agreement dated as of
May 15, 2014, that certain Seventh Amendment to Loan and Security Agreement
dated as of June 17, 2014, that certain Eighth Amendment to Loan and Security
Agreement dated as of June 30, 2014, that certain Ninth Amendment to Loan and
Security Agreement dated as of September 30, 2014, that certain Tenth Amendment
to Loan and Security Agreement dated as of April 17, 2015 and that certain
Eleventh Amendment to Loan and Security Agreement dated as of May 19, 2015
(collectively, the “Agreement”). Borrower and Bank desire to amend the Agreement
in accordance with the terms set forth herein.

NOW, THEREFORE, the parties agree as follows:

1.          The following definitions in Section 1.1 of the Agreement is amended
in its entirety to read as follows:

“Revolving Maturity Date” means July 31, 2015.

2.          Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

3.          Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

4.          This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.

5.          As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a)          this Amendment, duly executed by Borrower; and

(b)          payment of a pro-rated extension fee equal to $3,889, plus payment
of all Bank Expenses incurred by Bank through the date hereof. 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

          USA TECHNOLOGIES, INC.           By:  /s/ David M. DeMedio          
Title:  Chief Financial Officer
        AVIDBANK CORPORATE FINANCE,
a division of AVIDBANK         By: /s/ Jeffrey Javier         Title:  Senior
Vice President

 

 

 